Title: To Benjamin Franklin from Nicolas-Hyacinthe Paradis, 18 June 1777
From: Paradis, Nicolas-Hyacinthe
To: Franklin, Benjamin


Monsieur,
Hombourg-ez-monts pres francfort ce 18 Juin 1777.
Je n’ai point fait part à la Societé patriotique de Hesse-Hombourg dont j’ai l’honneur d’être secrétaire perpétuel, et qui est affiliée à celle de Suède, de la résolution que j’ai prise de vous addresser la présente: mais si je reçois une réponse favorable, ce sera pour moi un triomphe qui honorera tout l’institut.
Je sais, Monsieur, que vous êtes occupé de choses plus importantes que de l’idée de notre association, qui vous est peut être encore inconnue: en voici le plan et la liste d’une partie de ses membres. J’ai l’ambition de desirer joindre votre nom et celui de quelques uns de vos braves, Savans et verteux compatriotes à ceux d’un grand nombre de personnages recommendables par leur naissance et par leurs talens qui travaillent avec nous à former une patrie universelle et à faire revivre cet enthousiasme patriotique dont on n’a eu que quelques exemples depuis la belle action de Régulus.
Vous pourrez voir par une seconde liste que notre société s’étend depuis les frontières d’espagne jusques presque aux portes de constantinople, et depis l’Italie jusqu’à la capitale du royaume d’Astracan: pourquoi ne pourrions-nous pas espérer de pénétrer jusqu’à philadelphie, Boston, New-York? Pourquoi ne serions nous pas les historiens véridiques de tant de patriotes qui ont naturalisé les sciences et les arts dans le nouveau monde, où ils combattent aujourd’hui pour leur liberté, leur vie, leurs droits et leurs fortune?
Les Mémoires que la Societé se propose de publier doivent contenir l’histoire des règnes, des révolutions, des sciences, des moeurs et des produits naturels de tous les pays: c’est la vérité et l’impartialité qui conduiront notre plume: ce sont elles déjà qui sont la marque caractéristique des feuilles hebdomadaires qui sortent des presses de la Societé typographique de Hombourg-ez-monts, qui fait partie de la Société patriotique.
Il y a en Allemagne nombre d’écrivains salairés par le Lord North, ou intimidés par les princes devoués au parti ministériel de la grande Bretagne qui font le métier infâme de calomniateurs des Anglo-Américains, des françois et des espagnols: pour nous ce n’est pas notre dessein de les réfuter par intérèt: les membres de notre institut ne vendent ni leur honneur, ni leurs suffrages.
Si nous sommes Anglo-Américains, ce n’est qu’en qualités de citoyens de la patrie universelle; ce n’est que parce que les colonies-unies nous paroissent injustement opprimées, et qu’il nous semble qu’on emploie des moyens lâches et honteux pour les retenir dans les fers.
Si nous les croyions rebelles à leur Roi et à leurs loix, ces hommes que nous respectons aujourd’hui, ne seroient plus à nos yeux que des sujets coupables et par conséquent méprisables. Tant que la rédoutable Société des Jésuites a pu être nuisible par la tyrannie qu’elle exerçoit, nous nous sommes appliqués à ouvrir les yeux aux peuples qu’ils avilissoient et qu’ils subjugoient: aujourd’hui que le colosse est abattu, au lieu de cracher sur ses débris, nous défendons, nous justifions des individus infortunés qui ne peuvent plus être dangereux.
Au moyen d’une discrétion à volonté que chaque récipiendaire fournit une fois pour toutes à sa réception, s’il le juge à propos, car personne n’y est forcé, la societé se trouve déjà en état de distribuer 2 médailles d’or par mois, l’une de 6. l’autre de 3 ducats: c’est peu de chose, il est vrai; mais c’est cependant une distinction honorable, puisqu’il faut la mériter par le savoir, par l’utilité, par quelque grand trait de patriotisme, par quelque acte éclattant de vertu. Celui qui a remporté 3. des premières médailles, ou 6 des secondes, recoit une autre marque honorifique; c’est une croix d’or qu’on porte à un ruban bleu à bords rouges et qui se nomme la Croix pro patria, le tout sous les auspices et avec l’approbation du prince notre protecteur, qui nous accorde toute la liberté nécessaire à des gens de lettres qui cherchent les moyens de se rendre utile.
Nous n’avons encore point de Comité à Nantes, où vous résidez aujourd’hui: s’il y en avoit eu un, il vous auroit remis cette lettre et les 6 programmes ci-joints.
Pardonnez-moi, Monsieur, la liberté que je prends de vous ôter un de vos momens: ils sont tous précieux; mais je n’ai pu résister à l’envie de vous donner des assurances sincères de l’estime et de l’attachement avec lesquels j’ai l’honneur d’être, Monsieur Votre très humble et très obeissant serviteur
Paradis
 
Addressed: à Mr. le D. Francklin à Nantes
Notation: Paradis 18 Juin 1777
